Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,7-9,11,15-17,19,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Kant et al. (US 20170048109 A1) in view of Whitner et al (US 20180287856 A1) and further in view of Kocberber et al (US 20200104200 A1).
Regarding claim 1, Kant teaches
A method, comprising: 
providing input on a plurality of attributes of a computing environment(Fig 5A: 220,240,510; par 83 "For example, as shown, the group of network devices 240 may provide alarm data, incident data, equipment data, and usage data collected and/or associated with the period of time. As further shown, analytics device 220 may receive the historical network data from the group of management devices 250 and the group of network devices 240, and may store the historical network data.") to a machine learning module(Fig 4c:430; par71 "process 400 may include analyzing the training data to create an incident prediction model associated  to produce an output value that comprises a risk score that indicates a likelihood of a potential malfunctioning occurring within the computing environment(fig 1B; par 26 "the analytics device may receive, as an output of the incident prediction model, an incident prediction associated with the particular network device. In some implementations, the incident prediction may include a prediction ( e.g., a probability, a binary output, a yes-no output, a prediction score, etc.) as to whether the particular network device will experience an incident during an upcoming time window (e.g., a next 12 hours, a next 24 hours, a next two days, etc.). "); 
determining whether the risk score(par 26 "the incident prediction may include a prediction ( e.g., a probability, a binary output, a yes-no output, a prediction score, etc.) as to whether the particular network device will experience an incident during an upcoming time window (e.g., a next 12 hours, a next 24 hours, a next two days, etc.). ") exceeds a predetermined threshold(par 48 "when an amount of memory used by network device 240 satisfies a threshold, when an amount of processing resources used by network device 240 satisfies a threshold, when a throughput of network device 240 satisfies a threshold, or the like. "); 
in response to determining that the risk score exceeds a predetermined threshold, transmitting an indication to indicate that potential malfunctioning is likely to occur within the computing environment(par 27 "As shown, in some implementations, the analytics device may cause a proactive remedial action to automatically be performed based on the information associated with the incident prediction. For example, the analytics device may cause the particular network device to be automatically reconfigured, restarted, powered-off, or the like. "); and 
modifying the computing environment to prevent the potential malfunctioning from occurring,( par 27 "As shown, in some implementations, the analytics device may cause a proactive remedial action to automatically be performed based on the information associated with the incident prediction. For example, the analytics device may cause the particular network device to be automatically reconfigured, restarted, powered-off, or the like. ")
wherein a first attribute of the plurality of attributes is a measure of a deviance of an attribute(Fig 5A: 220,240,510; par 83 "For example, as shown, the group of network devices 240 may provide alarm data, incident data, equipment data, and usage data collected and/or associated with the period of time. As further shown, analytics device 220 may receive the historical network data from the group of management devices 250 and the group of network devices 240, and may store the historical network data. ") of a device from a recommended attribute level for the device, wherein a greater deviance results in a greater likelihood for the potential malfunctioning caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device(par 48 “For example, network device 240 may be configured to detect an alarm when network device 240 
wherein a second attribute of the plurality of attributes is a history of which drives have been replaced, as well as maintenance data on all the drives. (par 51 "historical network data may include maintenance data associated with the core network 230. The maintenance data may include information corresponding to scheduled work associated with the repairing, reconfiguring, adjusting, maintaining, or the like" maintenance and equipment data teaches which devices have been replaced, when they have been replaced.)

However, Kant does not specifically teach a firmware level
On the other hand, Whitner teaches 
wherein a first attribute of the plurality of attributes is a measure of a deviance of a firmware level of a device from a recommended firmware level for the device, and wherein a greater deviance results in a greater likelihood for the potential malfunctioning caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device(par 42 "In some embodiments, the infrastructure agent is configured to gather attributes of the computing host upon which the infrastructure agent executes, such as a host name (or other type of host identifier),” … “ , an operating firmware versions, driver names, driver versions, installed application names, installed application versions, amounts of memory available in random access memory, memory speed, amounts of persistent storage available, persistent storage speed, and the like. " Whitner's version is equivalent to applicant's level. Specifically gathering version information for error analysis teaches comparing version information during the analysis.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kant to incorporate the version data of Whitner. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kant -- a need for a solution for the issue of when different ways of assessing alerts are needed (Whitner par 19) -- with Whitner providing a known method to solve a similar problem. Whitner provides a way to assess “the seriousness of the marginal alarm for a given service, and particularly services higher in a service tree” (Whitner par 19)

However, Kant and Whitner do not specifically teach a using a ratio of faulty replaced drives to total number of drives.
On the other hand, Kocberber teaches 
wherein a second attribute of the plurality of attributes is a measure of a ratio of faulty replaced drives to a total number of drives over a period of time(par 51 "Healthy/failed disk ratio defines the number of healthy disks added to the output matrix for every failed disk."), and
wherein a greater ratio of faulty replaced drives to the total number of drives results in a greater likelihood for the potential malfunctioning in comparison to a smaller ratio of faulty replaced drives to the total number of drives,(par 82 “Each disk failure causes a window of vulnerability within the system, where multiple failures in the same volume may result in permanent data loss. Embodiments presented herein enable predictions of disk failures so that informed volume allocation decisions may be employed to spread the risk evenly on different volumes.”) and
wherein a third attribute of the attributes is a measure of an age of the device(fig 2:220; par 44 “It shows that P sensor attributes 210 are received for each disk, the sensor attributes are received over N days 220, and the sensor attributes are received for Q disks in total 230.” N days is equivalent to the age of the device. Par 84 “Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting.” Age is directly correlated with useful life of a disk.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kant and Whitner to incorporate the usage of the ratio of faulty replaced drives to total number of drives of Kocberber. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kant and Whitner -- a need for a solution for the issue of when drives unexpectedly fail -- with Kocberber providing a known method to solve a similar problem. Kocberber provides “a framework for applying machine learning on time-series disk drive sensor data in order to automatically identify disk drive attributes that are indicative of disk drive failure without being limited by disk drive vendor, disk drive model, or disk drive attribute sensor monitoring.”(Kocberber par 6)

Regarding claim 3, Kant, Whitner, and Kocberber teaches
The method of claim 1, 
Kant further teaches
wherein the one or more devices comprise one or more storage controllers(fig 2:250,220; par 35 the management system controls the network devices in the core network 230, with help from analytics device 220 described in par 34 ), one or more storage drives(fig 2: 240-1-N; par 34 the network devices can include network attached storage. par 37 "As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370. " This includes network attached storage), and one or more host computing systems(fig 2:210; par 31), wherein the one or more storage controllers manage the storage drives to allow input/output (I/O) access to the one or more host computing systems.( fig 2:210; par 31 “Operator device 210 may include a device capable of receiving, determining, processing, storing, and/or providing information relating to an incident prediction associated with core network 230.” As shown in fig 2, the operator devices interacts with core network 230 through analytics device 220 in the described instance.) 

Regarding claim 6, Kant, Whitner, and Kocberber teaches
The method of claim 3, 
Whitner teaches
wherein an attribute is based on a level of redundancy in the computing environment indicated by Redundant Disk configurations. (Whitner teaches redundancy and raising alerts based on redundancy level par 19 "Often a given service is one of several instances of the service that provide redundancy, and usage of those redundant services varies. Thus, an alarm that a given service is nearing some threshold that could impair performance might be very serious if that is the only remaining instance of the service or the other instances have little remaining capacity. ")
However, neither Kant nor Whitner specifically teach RAID.
On the other hand, Kocberber teaches
a level of redundancy in the computing environment indicated by Redundant Array of Independent Disks (RAID) configurations.(par 21 "A disk drive is said to have stopped working when the disk appears physically dead-i.e., does not respond to commands from the operating systems (e.g., generated via console commands), or the RAID system instructs that the drive cannot be read or written. " Kocberber teaches using RAID.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kant and Whitner to incorporate the usage of the ratio of faulty replaced drives to total number of drives of Kocberber. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kant and Whitner -- a need for a solution for the issue of when drives unexpectedly fail -- with Kocberber providing a known method to solve a similar problem. Kocberber provides “a framework for applying machine learning on time-series disk drive sensor data in order to automatically 

Regarding claim 7, Kant, Whitner, and Kocberber teaches
The method of claim 3, 
Kant further teaches
wherein the plurality of attributes indicate: 
whether critical policy failures have occurred in the computing environment; whether one or more devices have missed heartbeats(par 52 "the historical network data may include equipment data associated with core network 230. The equipment data may include characteristics of network devices 240. " par 53 "the historical network data may include usage data associated with the core network 230. " Age and heartbeat data are types of historical data.); and problems identified with a device(par 48 "For example, network device 240 may be configured to detect an alarm when network device 240 is unable to communicate with a neighboring network device 240, when network device 240 detects that a port of network device 240 is experiencing a service issue, when an amount of memory used by network device 240 satisfies a threshold, ").

Regarding claim 8, Kant, Whitner, and Kocberber teaches
The method of claim 1, 
Kant further teaches
wherein the machine learning module is configured to receive the input on the plurality of attributes of the computing environment, wherein the machine learning module is trained to adjust weights within the machine learning module, in response to events occurring in the computing environment(par 77 "analytics device 220 may validate the incident prediction model by providing validation data, associated with one or more actual incidents, as input to the incident prediction model, and determining, based on an output of the incident prediction model, whether the incident prediction model correctly, or incorrectly, predicted the one or more actual incidents. "), and wherein the events are associated with an expected output value of the machine learning module. (fig 4:440; par 78 "if analytics device 220 does not validate the incident prediction model ( e.g., when a percentage of correctly predicted incidents does not satisfy the validation threshold), then analytics device 220 may return to block 410 and repeat process 400 in order to create additional incident prediction models. ")

Regarding claim 31, Kant, Whitner, and Kocberber teaches
The method of claim 1, 
Kocberber further teaches,
wherein a fourth attribute of the attributes is a measure of whether the device has reached an end of life cycle(par 84 “Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting.” Remaining useful life is a measure of how close the disk is to end of life.), 
Kant further teaches,
and wherein a fifth attribute of the attributes is a measure of a number of devices that have missed heartbeats(par 52 "the historical network data may include equipment data associated with core network 230. The equipment data may include characteristics of network devices 240. " par 53 "the historical network data may include usage data associated with the core network 230. " expected heartbeat data is a type of historical network data.).

Regarding claims 9,11,14,15,16,32 they are the system of claims 1,3,6,7,8,31 and are rejected for the same reasons.
Regarding claims 17,19,22,23,24,33 they are the computer readable storage medium containing instructions to implement claims 1,3,6,7,8,31 and are rejected for the same reasons.


Allowable Subject Matter
Claims 2,10,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest: The method of claim 1, wherein the indication further identifies a level of severity of the potential malfunctioning. In particular, although identifying a level of severity of an error is taught in references like Fei(US 20180114175 A1), it would not be obvious to combine Fei with all the references for claim 1(Kant, Whitner, and Kocberber).
Response to Arguments
Applicant’s arguments, see remarks/arguments page 8, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1, 8, 17 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see remarks/arguments page 9-11, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1, 8, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over 35 U.S.C. 103 as being unpatentable over Kant et al. (US 20170048109 A1) in view of Whitner et al (US 20180287856 A1) and  Kocberber et al (US 20200104200 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200058034-A1 - Sloane teaches different priority based on severity. 
US 20200278273 A9 - Shapiro - predicted severity changes computing environment.
US 20180114175 A1 - Fei - severities - way earlier file date. Publish date is before too and different company.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113